By the Court.
The assignee of an insolvent debtor, W. J. Bell, brought an action in the court of common pleas, against Crawford and others, holding liens on certain real estate of Bell, to marshal liens and for an order to sell the real estate and distribute the proceeds among the lien holders. It resulted in a decree for the sale of the land, to satisfy the mortgage and other liens, and the assignee was ordered to execute the decree. The real estate was three times appraised and twice advertised and offered for sale on each appraisement, and remained unsold for. want of bidders. Thereupon the court, on motion of the assignee, ordered the sale to be made at not less than $15,000, this amount being less than two-thirds of the appraised value thereof. Under this order the property was advertised and sold for $15,000 to Crawford. It is claimed that the court erred in overruling the motion of Bell, the assignor, to set aside the sale and in confirming the same.
The court did not err. When an assignee has commenced an action to sell the realty of the assignor, as provided in section 6351, Revised Statutes, the provisions of section 5416, Revised Statutes, apply to subsequent proceedings to sell under the decree therein made. We have referred to sections of the Revised Statutes because their provisions upon this subject do not differ from the statutes in force when the action complained of was taken.

Judgment affirmed.